207 F.2d 778
Albert J. FLEMING, Appellant,v.UNITED STATES of America.
No. 14843.
United States Court of Appeals Eighth Circuit.
October 7, 1953.

Appeal from the United States District Court for the District of Minnesota.
Dorsey, Colman, Barker, Scott & Barber, Minneapolis, Minn., Curtis L. Roy, Henry Halladay, Minneapolis, Minn., and Felhaber & Larson, St. Paul, Minn., for appellant.
Edward P. Hodges, Acting Asst. Atty. Gen., and George E. MacKinnon, U. S. Atty., Minneapolis, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant.